Citation Nr: 0602236	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
nasal fracture with maxillary sinusitis, currently evaluated 
as 30-percent disabling.

2. Entitlement to an increased rating for a scar on the 
bridge of the nose, status post nasal reconstruction, 
currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

At his request, the veteran was scheduled to appear at a 
video-conference hearing on January 11, 2006, to testify 
before a Veterans Law Judge (VLJ) of the Board.  But on the 
day of the hearing, the veteran submitted a statement through 
his DAV representative requesting, instead, a hearing at the 
RO before a local Decision Review Officer (DRO).  So he must 
be scheduled for this type of hearing before deciding his 
appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a hearing with a 
local Decision Review Officer.  Notify 
the veteran of the date, time, and 
location of his hearing.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have this hearing or fails 
to report for it on the date scheduled, 
also document this in his claims file.



Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with proper 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

